

EXHIBIT 10.2


FIRST AMENDMENT TO AMENDED AND RESTATED FINANCING AGREEMENT


This FIRST AMENDMENT TO AMENDED AND RESTATED FINANCING AGREEMENT (this
“Amendment”) is entered into as of September 9, 2008, by and among Frederick’s
of Hollywood Group Inc., a New York corporation (“Group”), FOH Holdings, Inc., a
Delaware corporation (the “Parent”), Frederick’s of Hollywood, Inc., a Delaware
corporation (“Frederick’s”), Frederick’s of Hollywood Stores, Inc., a Nevada
corporation (“Stores”), Hollywood Mail Order, LLC, a Nevada limited liability
company (“Mail Order” and collectively with Group, the Parent, Frederick’s and
Stores, individually, a “Borrower”, and collectively, the “Borrowers”), and
Wells Fargo Retail Finance II, LLC, a Delaware limited liability company, in its
capacity as Lender and as arranger and agent for the Lenders (in such capacity,
the “Agent”).
 
RECITALS


A.           WHEREAS, the Borrowers, the Lenders and the Agent are parties to
that certain Amended and Restated Financing Agreement, dated as of January 28,
2008 (as heretofore amended, restated or otherwise modified, the “Financing
Agreement”);


B.           WHEREAS, the Borrowers have requested that the Agent and the
Lenders agree to certain modifications to the Financing Agreement;


C.           WHEREAS, the Agent and the Lenders are willing to agree to such
modifications upon the terms and subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Agent, the Lenders and the
Borrowers agree as follows:
 
1.           Definitions.  Unless otherwise defined herein, initial capitalized
terms have the meanings given to them in the Financing Agreement.


2.           Amendments.  Upon the Amendment Effective Date (as hereinafter
defined), the Financing Agreement is hereby amended as follows:


 
A.
The definition of “Qualified Import Letter of Credit” in Section 1.01 of the
Financing Agreement is amended and restated to read in its entirety as follows:

 
“ “Qualified Import Letter of Credit” means an Import Letter of Credit that, as
of any date of determination, (a) is issued to facilitate the purchase by the
applicable Borrower of Eligible Inventory, (b) is in form and substance
acceptable to the Agent, (c) expires within forty five (45) days after such date
of determination, and (d) is issued in connection with a Letter of Credit
Guaranty by the L/C Issuer and is only drawable by the beneficiary thereof by
the presentation of, among other documents, either (i) a negotiable bill of
lading that is consigned to the Agent (either directly or by means of
endorsements) and that was issued by the carrier respecting the subject Eligible
Inventory, or (ii) a negotiable cargo receipt that is consigned to the Agent
(either directly or by means of endorsements) and that was issued by a
consolidator respecting the subject Eligible Inventory; provided, however, that,
in the latter case, no bill of lading shall have been issued by the carrier
(other than a bill of lading consigned to the consolidator or to the Agent).”

 

--------------------------------------------------------------------------------

 
 
3.           Conditions to Effectiveness.


(a)           This Amendment shall become effective upon the satisfaction (or
waiver by the Agent) of each of the following conditions (the first date on
which said conditions have been so satisfied (or so waived), the “Amendment
Effective Date”):
 
 
(i)
The Borrowers, the Agent and the Lenders shall each have executed and delivered
two originals of this Amendment;



 
(ii)
on the Amendment Effective Date, no Default or Event of Default shall exist; and



 
(iii)
The Borrowers shall have paid all reasonable fees, costs and expenses of the
Agent and the Lenders in connection with this Amendment, including, without
limitation, the fees and expenses of Proskauer Rose, LLP.



(b)           If the Amendment Effective Date shall not have occurred by the
close of business (New York time) on September 9, 2008 (or such later time as
the Agent consents to in writing), this Amendment shall be deemed rescinded,
null and void.
 
4.           No Waiver.  Except as expressly stated herein, nothing herein shall
be deemed to constitute a waiver of compliance with, or other modification of,
any term or condition contained in the Financing Agreement or any other Loan
Document and nothing contained herein shall constitute a course of conduct or
dealing among the parties hereto.  Except as expressly stated herein, the Agent
and the Lenders reserve all rights, privileges and remedies under the Loan
Documents.


5.           Representations.  In order to induce the Agents and the Lenders to
execute this Amendment, the Borrowers hereby represent, warrant and covenant to
the Agent and the Lenders that as of the date hereof and as of the Amendment
Effective Date (which representations, warranties and covenants shall survive
execution and delivery of this Amendment):


 
(i)
the Borrowers are duly organized, validly existing and in good standing under
the laws of their respective jurisdictions of formation;



 
(ii)
the Borrowers have the power and authority to execute, deliver and perform their
obligations under this Amendment;



 
(iii)
the execution, delivery and performance by the Borrowers of this Amendment has
been duly authorized by all necessary action and does not and will not require
any registration with, consent or approval of, notice to or action by, any other
Person;


 
2

--------------------------------------------------------------------------------

 


 
(iv)
this Amendment constitutes the legal, valid and binding obligation of the
Borrowers, enforceable against the Borrowers in accordance with its terms; and



 
(v)
no Default or Event of Default exists.



6.           Counterparts.  This Amendment may be executed by the parties hereto
in any number of separate counterparts, each of which when so executed, shall be
deemed an original and all said counterparts when taken together shall be deemed
to constitute but one and the same instrument.


7.           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the Borrowers and their successors and permitted
assigns, and the Lenders and the Agent and their successors and permitted
assigns.


8.           Further Assurance.  The Borrowers hereby agree from time to time,
as and when requested by the Agent, to execute and deliver or cause to be
executed and delivered, all such documents, instruments and agreements and to
take or cause to be taken such further or other action as the Agent may
reasonably deem necessary or desirable in order to carry out the intent and
purposes of this Amendment.


9.           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REGARD TO ITS CONFLICT OF LAWS PROVISIONS OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).


10.          Severability.  Wherever possible, each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Amendment.


11.          Reaffirmation.  Each Borrower hereby ratifies and reaffirms all of
its payment and performance obligations, contingent or otherwise, under each of
the Loan Documents to which it is a party (after giving effect hereto).  Each
Borrower hereby acknowledges that, except as expressly modified herein, each of
the Loan Documents, remains in full force and effect and is hereby ratified and
reaffirmed.

 
3

--------------------------------------------------------------------------------

 
 
12.           Acknowledgment of Rights; Release of Claims.  Each Borrower hereby
acknowledges that: (a) it has no defenses, claims or set-offs to the enforcement
by the Agent or the Lenders of the liabilities, obligations and agreements of
the Borrowers under the Financing Agreement or other Loan Documents on the date
hereof; and (b) to its knowledge, the Agent and the Lenders have fully performed
all undertakings and obligations owed to it as of the date hereof.  In
consideration of the Agent and the Lenders entering into this Amendment, each
Borrower hereby irrevocably releases and forever discharges the Agent, the
Lenders and their respective Affiliates, and each such Person’s respective
directors, officers, employees, agents, attorneys and representatives (each, a
“Released Person”) of and from all damages, losses, claims, demands,
liabilities, obligations, actions or causes of action whatsoever which such
Borrower may now have or claim to have against any Released Person for or
because of any matter or thing done, omitted or suffered to be done or omitted
by any of the Released Persons prior to and including the date hereof and on
account of or in any way concerning, arising out of or founded upon the
Financing Agreement or any other Loan Document, whether presently known or
unknown and of every nature and extent whatsoever.  This Section 12 shall
survive the termination of the Financing Agreement and payment in full of the
Obligations thereunder.


[Signature Pages Follow]
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Financing Agreement to be duly executed by their respective
duly authorized officers as of the date first written above.


BORROWERS:
   
FREDERICK’S OF HOLLYWOOD GROUP INC.
   
By:
/s/ Thomas Rende
 
Name: Thomas Rende
 
Title: Chief Financial Officer
   
FOH HOLDINGS, INC.
   
By:
/s/ Linda LoRe
 
Name: Linda LoRe
 
Title: President and CEO
   
FREDERICK’S OF HOLLYWOOD, INC.
   
By:
/s/ Linda LoRe
 
Name: Linda LoRe
 
Title: President and CEO
   
FREDERICK’S OF HOLLYWOOD STORES, INC.
   
By:
/s/ Linda LoRe
 
Name: Linda LoRe
 
Title: President and CEO
   
HOLLYWOOD MAIL ORDER, LLC
   
By:
FOH Holdings, Inc., its Manager
     
By:  /s/ Linda LoRe
 
Name: Linda LoRe
 
Title: President and CEO

 

--------------------------------------------------------------------------------


 
AGENT
   
WELLS FARGO RETAIL FINANCE II, LLC
   
By:
/s/ Joseph Burt
 
Name:  Joseph Burt
 
Title:  Vice President
 
LENDER
   
WELLS FARGO RETAIL FINANCE II, LLC
   
By:
/s/ Joseph Burt
 
Name:  Joseph Burt
 
Title:  Vice President

 

--------------------------------------------------------------------------------


 